          Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

     JOEL RICH AND MARY RICH,

                  Plaintiffs,

          v.                                             Civil Action No. 18-cv-2223 (GBD)
     FOX NEWS NETWORK, LLC, MALIA
     ZIMMERMAN, AND ED BUTOWSKY,

                  Defendants.


               JOINT RULE 26 REPORT AND PROPOSED DISCOVERY PLAN

         The parties file this Joint Report pursuant to Rule 26(f) of the Federal Rules of Civil

Procedure.1 Counsel for the parties conferred on January 2, 2020, during which they discussed a

discovery plan for the case. Beatrice Franklin and Eli J. Kay-Oliphant participated for Plaintiffs

Joel and Mary Rich. Katherine Moran Meeks and Katherine A. Petti participated for Defendant

Fox News Network, LLC. The parties have agreed upon most items but have a disagreement as

to the timing of the discovery schedule.

I.       Disputed Positions on Discovery Schedule

         The parties discussed discovery but were not able to agree as to a schedule for discovery

in this matter. The parties’ respective positions are set forth below:

         Plaintiffs’ Position:

         At the outset of this case, the Court indicated that, “[a]bsent extraordinary circumstances,

the Plan shall provide that the case be ready for trial within six months.” See Docket No. 15. In the

parties’ first 26(f) Report, submitted before Defendants’ motion to dismiss, Defendants proposed


1
 This report is intended to update and supersede the Rule 26(f) report the parties filed on May 2,
2018.

                                                  1
         Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 2 of 12



that fact discovery close within six months of the denial of the motion to dismiss, with the

document production deadline two months earlier. See Docket No. 34.

       Now, even though nothing about the scope of the case has changed since the parties’ first

26(f) report, Defendants propose that fact discovery alone last nearly a full year—from October 4,

2019, when the Second Circuit mandate issued, until September 18, 2020. Defendants then propose

that expert discovery last another four months. Adding in the proposed briefing schedule for

dispositive motions, this means that the case would be ready for trial at the very earliest within 15

months from the upcoming scheduling conference—two and a half times the length of the

discovery schedule directed by the Court.

       Defendants do not come close to showing the “extraordinary circumstances” that could

justify a discovery schedule of this length. Fox suggests that it needs an unusual amount of time

to perform document review in this case, but Plaintiffs’ schedule allows for six months for

document discovery alone to be completed, which is ample. This is not a complex antitrust or

securities case that would necessitate review of millions of pages of documents. As for the time to

complete depositions, Plaintiffs proposed seven weeks following the close of document discovery,

believing this to be adequate time given the scope of the case. Fox refused to provide a

counterproposal unless Plaintiffs specified the number of depositions that would take place, which

is impossible for Plaintiffs to do before the Defendants have even produced the bulk of their

documents. Defendants then say that Plaintiffs “propose an unrealistic timeframe for expert

discovery,” without giving any hint why the timeframe of two months is “unrealistic” in a case

that will require little expert work. To the extent that Defendants cite Plaintiffs’ third-party

discovery as a reason to extend the discovery schedule, Defendants offer no explanation why the

discovery Plaintiffs will take of third parties is any reason Defendants need more time for



                                                 2
         Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 3 of 12



discovery. And as for Plaintiffs’ own purported delay in document production, the Fox Defendants

did not serve document requests until December 9, 2019 (no other Defendant has served requests),

to which Plaintiffs timely responded, and Plaintiffs expect to begin producing documents shortly.

       Plaintiffs believe a discovery schedule of six months following the case management

conference is consistent with the Court’s expectation and with Defendants’ original proposal.

Plaintiffs’ proposal is both feasible and fair to all parties, including Plaintiffs, two individuals

whose lives are on hold while this litigation is pending. Accordingly, Plaintiffs propose the

following schedule for the Court’s approval:

 Date                                                Event
 October 4, 2019                                     Second Circuit mandate issued
 October 4, 2019                                     Plaintiffs re-served document requests and
                                                     interrogatories
 December 13, 2019                                   Parties exchanged initial disclosures
 January 3, 2020                                     Plaintiffs moved for leave to file amended
                                                     complaint
 January 22, 2020                                    Scheduling conference
 January 31, 2020                                    Deadline for any motion to dismiss claims in
                                                     amended complaint
 February 28, 2020                                   Deadline for plaintiffs’ opposition to any
                                                     motion to dismiss
 March 20, 2020                                      Deadline for reply in support of any motion to
                                                     dismiss
 April 1, 2020                                       Deadline for the substantial completion of
                                                     document production; no additional parties
                                                     may be joined; no further amendment
 May 22, 2020                                        Deadline to complete fact discovery
 June 12, 2020                                       Deadline to serve opening expert reports
 June 26, 2020                                       Deadline to serve rebuttal expert reports
 July 22, 2020                                       Deadline to complete expert discovery
 August 21, 2020                                     Deadline to file dispositive motions
 September 18, 2020                                  Deadline to file opposition to any dispositive
                                                     motion
 October 9, 2020                                     Deadline to file reply papers to any
                                                     dispositive motion




                                                 3
         Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 4 of 12



       Fox Defendants’ Position:

       Plaintiffs’ position does not accurately capture the complexity and scope of this case or the

Fox Defendants’ position regarding discovery. As both Plaintiffs’ position on the scope of

discovery and complex issues of privilege have come into focus, it has become clear that this is

not a case that can be ready for trial within six months of the January 22, 2020, scheduling

conference.

       As an initial matter, Plaintiffs’ assertion that the Fox Defendants are seeking nearly a full

year for fact discovery is misleading. Plaintiffs peg the start of discovery to the date the Second

Circuit’s mandate issued—October 4, 2019. But the parties by agreement stayed the time for the

Fox Defendants to respond to Plaintiffs’ initial set of discovery requests until those Defendants

filed and served their Answer on November 20, 2019. And Plaintiffs themselves have refused to

produce a single document in this case, claiming that they will not produce any documents until a

protective order has been entered.

       In a similar vein, Plaintiffs state that the Fox Defendants have proposed a schedule allowing

a total of 15 months for fact and expert discovery, which they say is more than twice the time

contemplated by the Court. Once again, Plaintiffs artificially inflate the timeline proposed by the

Fox Defendants by calculating the start of discovery from October 4, 2019—not, as the Court

contemplated, from the date of the scheduling conference. See Dkt. No. 15. Under the schedule

proposed by the Fox Defendants, both fact and expert discovery will close less than a year after

the scheduling conference. For the reasons given below, the Fox Defendants respectfully submit

that their proposed schedule is not just reasonable. It is aggressive given the nature of this case.

       The timeline proposed by Plaintiffs is not feasible because—in addition to the sheer

number of depositions that will be noticed, mostly by Plaintiffs—this case involves difficult and



                                                  4
         Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 5 of 12



sensitive issues of newsgathering privilege, including the protection of confidential sources. Many

documents in this case will be newsgathering materials, subject to a qualified privilege, and

confidential source materials, subject to an absolute privilege. These documents will contain both

nonprivileged and responsive information as well as privileged information, some of which is

responsive and some of which may be entirely unrelated to this case. As a result, the document

review undertaken by Fox News and Malia Zimmerman in this case will require significantly more

time than a typical review for responsiveness and attorney-client privilege. Moreover, this case

requires discovery from multiple third parties, many of whom will remain unknown to Defendants

until Plaintiffs begin producing documents—which they have refused to do until a protective order

is entered. Additionally, some third parties, such as Julian Assange, are located abroad and may

necessitate letters rogatory.

       The timeline Plaintiffs have proposed for document production is particularly inequitable

because Fox News will likely be reviewing and producing a significantly greater volume of

documents than the two individual Plaintiffs—indeed, Plaintiffs have requested that Fox News

search the files and emails of nearly 30 different individuals.

       In addition, Plaintiffs’ proposed schedule allows for only seven weeks after the close of

document production to complete fact discovery. Plaintiffs have refused to offer an estimate of

how many individuals they might depose, except to state that the number could fall between 1 and

30. What is more, they have given every indication that they are likely to exceed even 30.

Plaintiffs have requested documents from 27 Fox News custodians, a figure that may well grow

as discovery proceeds. In addition, Plaintiffs will likely seek to depose defendant Ed Butowsky

and key third parties identified in their Amended Complaint, including Rod Wheeler and Fox 5

reporter Marina Marraco. Fox News thus anticipates that Plaintiffs alone could take 40 or more



                                                 5
         Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 6 of 12



depositions, without even considering the additional depositions sought by Fox News and

defendants Zimmerman and Butowsky. Based on Plaintiffs’ universe of potential deponents alone,

seven weeks is not a sufficient time to complete fact discovery. Plaintiffs, by contrast, assert that

the parties can complete depositions in seven weeks, no matter how high the number.

       Compounding the problem, Plaintiffs also propose an unrealistic timeframe for expert

discovery, requiring the production of expert reports three weeks after the close of discovery, a

mere two weeks for responsive reports—which will likely be principally served by Defendants—

and three weeks for expert depositions. Expert depositions will be important, as Plaintiffs’

damages claims put at issue their mental and physical health, as well as their earning potential.

       It simply does not serve anyone’s interest to start the case with an unworkable schedule.

Defendant Fox News, with the consent of Defendants Zimmerman and Butowsky, therefore

proposes the following schedule for the Court’s approval.

                Date                                               Event
 November 20, 2019                      Answer filed and served
                                        Deadline set by agreement of parties for Fox News to
                                        serve responses and objections to Plaintiffs’ first set of
                                        discovery requests
 December 13, 2019                      Plaintiffs and Fox exchanged initial disclosures
 January 3, 2020                        Plaintiffs moved for leave to file amended complaint
 January 22, 2020                       Scheduling conference
 January 31, 2020                       Deadline for Fox Defendants’ motion to dismiss with
                                        respect to amended complaint
 February 28, 2020                      Deadline for plaintiffs’ opposition to motion to dismiss
 March 20, 2020                         Deadline for Fox Defendants’ reply in support of motion
                                        to dismiss
 15 days from decision on Fox           Deadline for Fox Defendants to answer amended
 Defendants’ motion to dismiss          complaint
 May 20, 2020                           Deadline to substantially complete document production



                                                  6
         Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 7 of 12



 May 20, 2020                          No additional parties may be joined
 May 20, 2020                          No further amendment to the pleadings
 September 18, 2020                    Deadline to complete fact discovery
 October 19, 2020                      Deadline to serve disclosures for expert witnesses by the
                                       party with the burden of proof on a particular issue
 November 17, 2020                     Deadline to serve disclosures for rebuttal expert
                                       witnesses
 January 15, 2021                      Deadline to complete expert discovery
 February 16, 2021                     Deadline to file dispositive motions
 March 16, 2021                        Deadline to file answering papers to any dispositive
                                       motions
 April 15, 2021                        Deadline to file reply papers to any dispositive motions
 90 days from decision on any          Joint pretrial order
 dispositive motions
 30 days from filing of joint pretrial Deadline for pre-trial filings required by Individual Rule
 order                                 VI.B
 15 days after pre-trial filings       Responses to motions in limine
 required by Individual Rule VI.B
 15 days after responses to motions    Final pretrial conference
 in limine
 30 days after final pretrial          The parties shall be ready for trial within 48 hours notice
 conference



II.    Agreed-Upon Items

       The parties agree that discovery should be managed to promote the expeditious and

inexpensive resolution of the case. To further this goal, the parties have discussed and agreed to

the following:

       A.        ESI

       Regarding the production of electronically stored information, the parties generally have

agreed as follows—




                                                 7
         Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 8 of 12



               1.      File Type and Metadata Fields:

       Except for the files to be produced in native format, as discussed below, documents shall

be produced as image files (preferably TIFF, and PDF if necessary) accompanied by a

Concordance DAT file, with an opticon Log file for image cross-reference, that includes the

following metadata fields: BegNum/BegBates, EndNum/EndBates, AttachBeg, AttachEnd,

Custodian, FileName, FileType/DocumentType, Original File Path (if readily available),

Sender/From, Recipients/To, CC, BCC, MailSubject/Email Subject, SentDate/Date sent,

FileExtension, OSDatelastSaved/DateMod, Nativelink/ProdNativePath, MD5 Hash Value, and

Conversation ID (extracted ID used to tie together e-mail threads/ConversationIndex),

SentTime/TimeSent, Timelastsaved/TimeMod, Datecreated, Timecreated.

               2.      Files to be Produced in Native Format

       Excel or other spreadsheet files, databases, audio, and video files shall be produced in

their native format.

               3.      Time zone

       Emails should be produced in the time zone in which the emails were standardized during

conversion, which for the purposes of this litigation will be GMT.

       B.      Protective Order

      The parties intend to propose a confidentiality/protective order for the Court’s consideration

and intend to include in that proposed order one or more provisions to memorialize their agreement

that the production of a privileged document does not waive the privilege as to other privileged

documents and that an inadvertently produced privileged document (including, without limitation,

documents withheld on the basis of attorney-client privilege, the work product doctrine, or

reporters’ privilege) can be clawed back without the need to show the production was inadvertent.



                                                8
         Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 9 of 12



Further, the parties intend to ask the Court to order pursuant to Rule 502 of the Federal Rules of

Evidence that no privilege is waived by any such disclosure.

       C.      Preservation

       The parties agreed that they have preserved and protected and will continue to preserve

and protect all potentially relevant documents and sources of information relevant to the case.

       D.      Privilege

       Attorney-client privileged materials communicated between undersigned litigation counsel

and a client or client representative, work product generated after the filing of this lawsuit, and

common interest communications regarding the same (including, for example, communications

between the Fox Defendants and Mr. Butowsky) need not be included on a privilege log.

       Communications between an expert witness for any party and the party’s attorneys will not

be discoverable pursuant to Federal Rule of Civil Procedure 26(b)(4)(C) except to the extent that

the expert relies upon them for his or her opinions.

       E.      Documents Produced on a Rolling Basis

       Documents will be produced on a rolling basis; if copies are produced, the originals will

be made available for inspection upon request.

       F.      Objections at Depositions

       At a deposition, neither party may make a speaking objection other than for privilege and

to the form of the question. All objections to relevance, lack of foundation, non-responsiveness,

or speculation are preserved.

       G.      Service

       The parties agree that documents may be served on the opposing party by sending the

documents via email to their counsel of record and/or by making them available to such counsel



                                                 9
        Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 10 of 12



for immediate download via other electronic means. The parties agree that such service will be

treated as personal service under Federal Rule of Civil Procedure 5(b)(2)(A).

                                          *      *       *

       Aside from what is set forth above, the parties presently do not anticipate requesting any

changes to any discovery limitations imposed by the Federal Rules of Civil Procedure, S.D.N.Y.

Local Rules, or this Court’s Individual Rules of Practice.

       The parties agree that nothing in this Report constitutes a waiver of any kind, including as

to any party’s right to propound discovery not described in this report or as to any objection to any

discovery described in this report.



Dated: January 15, 2020                           Respectfully submitted,

                                      By:         s/ Joseph M. Terry_______________
                                                  Joseph M. Terry

                                                  WILLIAMS & CONNOLLY LLP

                                                  Joseph M. Terry (pro hac vice)
                                                  Katherine Moran Meeks (pro hac vice)
                                                  Katherine A. Petti (pro hac vice)
                                                  725 Twelfth Street, N.W.
                                                  Washington, D.C. 20005

                                                  650 Fifth Avenue
                                                  Suite 1500
                                                  New York, NY 10019
                                                  Tel: (202) 434-5000
                                                  Fax: (202) 434-5029
                                                  jterry@wc.com
                                                  kmeeks@wc.com
                                                  kpetti@wc.com

                                                  Attorneys for Defendant Fox News Network,
                                                  LLC




                                                 10
Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 11 of 12



                               DECHERT LLP

                               David H. Stern (pro hac vice)
                               U.S. Bank Tower
                               633 West 5th Street, 26th Floor
                               Los Angeles, CA 90071
                               Tel: (213) 808-5700
                               Fax: (213) 808-5760
                               david.stern@dechert.com

                               Nicolle L. Jacoby
                               1095 Avenue of the Americas
                               New York, NY 10036
                               Tel: (212) 698-3500
                               Fax: (212) 698-0470
                               nicolle.jacoby@dechert.com

                               Attorneys for Defendant Malia Zimmerman

                               MASSEY & GAIL L.L.P.
                               Leonard A. Gail (pro hac vice)
                               Eli J. Kay-Oliphant (EK8030)
                               Suyash Agrawal (SA2189)
                               50 East Washington Street, Suite 400
                               Chicago, IL 60602
                               Telephone: (312) 283-1590
                               lgail@masseygail.com
                               ekay-oliphant@masseygail.com
                               sagrawal@masseygail.com

                               SUSMAN GODFREY L.L.P.
                               Arun Subramanian (AS2096)
                               Elisha Barron (EB6850)
                               Beatrice Franklin (BF1066)
                               1301 Avenue of the Americas, 32nd Floor
                               New York, NY 10019
                               Telephone: (212) 336-8330
                               asubramanian@susmangodfrey.com
                               ebarron@susmangodfrey.com
                               bfranklin@susmangodfrey.com

                               Attorneys for Plaintiffs Joel and Mary Rich




                              11
        Case 1:18-cv-02223-GBD Document 95 Filed 01/15/20 Page 12 of 12




                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2020, I caused to be filed the foregoing Joint Rule

26 Report and Discovery Plan with the Clerk of the Court using the CM/ECF system, which will

send notification to the attorneys of record.


                                                     s/ Joseph M. Terry
                                                     Joseph M. Terry




                                                12
